BARRETT, Circuit Judge,
dissenting.
I have concluded that the district court’s dismissal of FIBA for want of in person-am jurisdiction was proper. In my view, the district court correctly analyzed the structure of FIBA and ABA/USA from the pleadings and concluded correctly that: when FIBA denied Behagen a license to play in Italy, it was acting against him as an Italian, not an American, basketball player; FIBA’s action had nothing to do with Behagen’s standing as an amateur in America and any impact felt by Behagen was in Italy, not in the United States, for the “right” advanced here by Behagen was that of playing basketball in Italy; giving credence to Behagen’s theory could only result in the creation of a right to sue in Italy; Behagen postulates simply that because FIBA performed an act in Germany (revocation of his license) which Behagen felt in the United States, FIBA is answerable to the jurisdiction of an American court — a postulation which, if applied, would lead to mischief neither contemplated nor countenanced by law.